Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 3 lines 1-2: “the required transmission power” lacks antecedent basis.
b)  Claim 4 line 2: “the priority” lacks antecedent basis.
c)  Claim 6 line 2: “the average” lacks antecedent basis.
d)  Claim 7 line 3: “the priority” lacks antecedent basis.
e)  Claim 10 lines 2-3: “the priority” lacks antecedent basis.
f)  Claim 11 lines 2-3: “the magnitude” lacks antecedent basis.
g)  Claim 13 line 2: “the priority” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al, and in further view of U.S. Publication No. 20190296877 to Zhang et al.
Referring to claim 1, Tujkovic et al disclose in Figures 1-5 disclose a method of controlling transmission power of a … signal by a UE (UE 220) in a wireless communication system supporting …, the method comprising:
…
Determining reference transmission power (target transmission power level) …
Allocating transmission power to the plurality of antenna units (antenna Ant1-Ant3) based on the reference transmission power.   UE 220 allocates power among antenna Ant1-Ant3 of UE 220.  Sections 0032 and 0040: the power can be allocated amongst any number of the antennas Ant1-Ant3, wherein the number is dependent upon the target transmission power level, and the power rating of the power amplifiers PA1-PA3 associated with each of the antennas Ant1-Ant3, wherein the power amplifiers have adjustable gain factors A1-A3.  Refer to Sections 0019-0046.
Tujkovic et al do not disclose … calculating required power for each of a plurality of antenna units through which the … signal is transmitted; determining reference transmission power based on the required power calculated for the plurality of antenna units; …
Huang et al disclose in Sections 0054-0057 and 0086-0087 wherein the minimum received power requirement (claimed “calculating required power … through which the … signal is transmitted”) is determined, and then a target transmitting power is determined based on the maximum coupling loss and the determined minimum received power requirement (claimed “determining reference transmission power based on the required power calculated …”).  Huang et al do not disclose that the calculating step and determining step is performed for the claimed “each of a plurality of antenna units”.  However, Tujkovic et al disclose using the target transmitting power for a plurality of antenna, so the method of determining target transmitting power as disclosed by Huang et al can be used on a plurality of antenna.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … calculating required power for each of a plurality of antenna units through which the … signal is transmitted; determining reference transmission power based on the required power calculated for the plurality of antenna units; … One would have been motivated to do so so since a target transmitting power is determined based on a power requirement.
Tujkovic et al also do not disclose a method of controlling transmission power of a sidelink signal by a UE in a wireless communication system supporting sidelink, the method comprising: calculating required power for each of a plurality of antenna units through which the sidelink signal is transmitted…
Zhang et al disclose in Sections 0055, 0084, and 0088 wherein UE communicates sidelink signals with another UE.  For each UE, full power allocation is allocated to each antenna port of the UE, while using power splitting between the DM-RS antenna ports.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a method of controlling transmission power of a sidelink signal by a UE in a wireless communication system supporting sidelink, the method comprising: calculating required power for each of a plurality of antenna units through which the sidelink signal is transmitted…  One would have been motivated to do so that UE can communicate via sidelink signals.
Referring to claim 17, Tujkovic et al disclose in Figures 1-5 an apparatus for controlling transmission power of a … signal in a wireless communication system supporting …, the apparatus comprising:
A memory (not shown but UE must have a memory to store a program to be executed by controller 520 to perform UE 220 functions) storing a program.
A processor (controller 520) configured to control the transmission power of the … signal based on the program stored in the memory.
…, determine reference transmission power …, and allocate transmission power to the plurality of antenna units based on the reference transmission power, based on the program stored in the memory.
Tujkovic et al do not disclose … wherein the processor is configured to calculate required power for each of a plurality of antenna units through which the … signal is transmitted, determine reference transmission power based on the required power calculated for the plurality of antenna units, …
Tujkovic et al also do not disclose an apparatus for controlling transmission power of a sidelink signal in a wireless communication system supporting sidelink, the apparatus comprising: … wherein the processor is configured to calculate required power for each of a plurality of antenna units through which the sidelink signal is transmitted …  Refer to the rejection of claim 1.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al in view U.S. Publication No. 20190296877 to Zhang et al, and in further view of U.S. Publication No. 20180152325 to Frank et al.
Tujkovic et al do not disclose wherein the transmission power allocated to each of the plurality of antenna units is equal.
Frank et al disclose in Section 0033 wherein the power allocated to each antenna is equal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the transmission power allocated to each of the plurality of antenna units is equal.  One would have been motivated to do so to allocate the same power to each antenna to simplify the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al in view U.S. Publication No. 20190296877 to Zhang et al, and in further view of U.S. Patent No. 5528623 to Foster, Jr et al.
Tujkovic et al do not disclose wherein when the difference between the required transmission power exceeds a predetermined threshold, the plurality of antenna units transmit a plurality of sidelink signals in time division.
Foster, Jr et al disclose in Abstract and Column 1 line 57 to Column 2 line 7 wherein the mode control unit changes the output frequency of the transmitter from a single frequency mode to a time division spread spectrum mode if the required power output level of the transmitter exceeds a first predetermined threshold.  Also, Zhang et al disclose in Sections 0055, 0084, and 0088 wherein UE communicates sidelink signals with another UE.  For each UE, full power allocation is allocated to each antenna port of the UE, while using power splitting between the DM-RS antenna ports.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein when the difference between the required transmission power exceeds a predetermined threshold, the plurality of antenna units transmit a plurality of sidelink signals in time division.  One would have been motivated to do so to transmit signals in time division if the required transmission power exceeds a threshold.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al in view U.S. Publication No. 20190296877 to Zhang et al, and in further view of U.S. Patent No. 20080188265 to Carter et al.
Tujkovic et al do not disclose wherein the reference transmission power is determined to be the average of the required power.
Carter et al disclose in Sections 0052, 0060, and 0063 wherein a transmit power is based on an average required power.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the reference transmission power is determined to be the average of the required power.  One would have been motivated to do so so that the reference transmission power can be based on an average of the required power.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al in view of U.S. Publication No. 20190296877 to Zhang et al, and in further view of U.S. Publication No. 20030073463 to Shapira.
Tujkovic et al do not disclose wherein the plurality of antenna units are physically distributed to achieve diversity of transmission and reception directions.
Shapira discloses in Section 0074 wherein an antenna achieves diversity in the transmission and reception directions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the plurality of antenna units are physically distributed to achieve diversity of transmission and reception directions.  One would have been motivated to do so so antenna can achieve diversity in the transmission and reception directions to make the system more flexible.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al in view of U.S. Publication No. 20190296877 to Zhang et al, and in further view of U.S. Publication No. 20160242060 to Kakishima et al.
Tujkovic et al do not disclose wherein each of the plurality of antenna units corresponds to any one of an antenna panel, an antenna port, a TXRU, and an antenna element.
	Kakishima et al disclose in Section 0051 wherein a plurality of antenna correspond to one antenna port.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each of the plurality of antenna units corresponds to any one of an antenna panel (not in reference; claim only requires “any one of” the limitations), an antenna port, a TXRU (not in reference; claim only requires “any one of” the limitations), and an antenna element (not in reference; claim only requires “any one of” the limitations).  One would have been motivated to do so since a plurality of antenna can be connected to an antenna port.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al in view of U.S. Publication No. 20190296877 to Zhang et al, and in further view of U.S. Publication No. 20170183007 to Oh et al.
Tujkovic et al do not disclose wherein the processor is configured to receive a user input, and switch an operation mode of a vehicle related to the apparatus from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode based on the received user input.
Oh et al disclose in Section 0061 wherein based on a user input, the system switches between autonomous driving mode and manual driving mode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the processor is configured to receive a user input, and switch an operation mode of a vehicle related to the apparatus from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode based on the received user input.  One would have been motivated to do so so that the user can determine when to switch between autonomous driving mode and manual driving mode.

Allowable Subject Matter
Claims 4, 5, and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20030118082 to Ozluturk discloses in Figures 1-4 a method for adjusting the transmission power using the reference power, wherein the reference power exceeds the required power.  Refer to Sections 0017-0050.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner AU 2464
April 13, 2022